Case 5:20-cv-00036-JPB-JPM Document 9 Filed 03/25/20 Page 1 of 2 PageID #: 157


                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



MARC PIERRE HALL,

                    Plaintiff,

v.                                                      Civil Action No. 5:20cv36
                                                        (Judge Bailey)

UNITED STATES, et al.,

                    Defendants.


     ORDER DISMISSING CASE FOLLOWING NOTICE OF INTENT TO DISMISS


      On February 19, 2020, the plaintiff filed a complaint regarding his medical care at

USP Hazelton. However, because the complaint was not on the Court-approved form, the

Clerk of Court issued the plaintiff a Notice of Deficient Pleading and Intent to Dismiss.

The Notice informed the plaintiff that this case would be dismissed within 30 days, and if

he wished to pursue his complaint, he would have to refile it on the Court-approved form.

      On March 24, 2020, the plaintiff refiled his Complaint on the Court-approved form,

and it has been assigned Civil Action No. 5:20CV59. Accordingly, pursuant to the terms

of the Notice, the Court ORDERS that this action is hereby DISMISSED and all matters

relating to the complaint shall proceed in Civil Action No. 5:20CV59. The Court further

ORDERS that the pending Motions [Docs. 6 & 7] be DENIED AS MOOT.

      The Clerk is DIRECTED to mail a copy of this Order to the plaintiff by certified mail,

return receipt requested, to his last known address as reflected on the docket sheet.
Case 5:20-cv-00036-JPB-JPM Document 9 Filed 03/25/20 Page 2 of 2 PageID #: 158




      DATED: March 25, 2020.
